Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1-2, 4-9, 11-15 and 17-19 are pending and examined on merits in this office action to the extant it encompasses the elected species.
Claim Objections
Claims 3-5 and 16-18 are objected to for not being in proper Markush format. A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (MEPP § 2173.05).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as obvious over Nishinaka et al (Biochemical and Biophysical research communication 1993) in view of Chen et al (Food & Agricultural Immunology 2017), Leopoldo et al (EP2405016A1) and Leopoldo (EP1962095).
In regards to claims 1-2 and 4-5, Nishinaka teaches a chemiluminescence method for measuring superoxide ion (Abstract). Nishinaka teaches that luminol and MCLA (2-methyl-6-[p-methoxyphenyl]-3,7-dihydroimodazp[1,2-al]pyrazin-3-one) are the most commonly used chemiluminescence probes for monitoring O2- (page 557) but a luminol derivative L-012 (8-amino-5-chloro-7-phenylpyrido[3,4-d]pyridazine-1,4(2H,3H)dione; Fig. 1) provides sensitive chemiluminescence detection of O2- (page 555, result and discussion).  Nishinaka teaches utilizing stimulatory agent c5a, fMLP, PAF and PML in the chemiluminescence reaction, but however, does not disclose utilizing peroxidase enzyme, an enhancer, a co-enhancer and does not provide a pH range for the chemiluminescent substrate as described in instant claims.
Chen in a review for enhancers for chemiluminescence enzyme immunoassay, discloses utilization of enhancers in chemiluminescence (CL) immunoassays (Abstract). Chen teaches that CL immunoassay causes luminescence materials catalyzed by horseradish peroxidase (HRP) and alkaline phosphatase (ALP) using oxidants to actively luminesce during a transition from the excited state to the ground state. Chen teaches that some oxidants or compounds are required to enhance the intensity of luminescence materials to improve instrumental testing results and increase its sensitivity (page 316, 3rd paragraph). Chen teaches luminol with enhancer and teaches that common enhancer includes phenolic and its derivatives, N-phenoxazine derivatives, D-luciferin, metallic ion and other enhancers (page 316, 5th paragraph). Chen teaches that in the mechanism of co-enhancer based on the mechanism of HRP–luminol based CL reaction, the secondary enhancer accelerates peroxidase-catalyzed primary enhancer by hydrogen peroxide to produce cation radical for increasing CL intensity. Chen teaches that N-alkylated phenothiazine could be used as an enhancer in luminol–oxidant– HRP system and N-alkylated phenothiazine is a highly advantageous enhancer and increases light output (up to 10-fold) observed in their presence can be translated into a corresponding improvement in sensitivity of chemiluminescent assays. Chen teaches that the CL intensity was improved with the addition of the co-enhancer SPTZ and MORP. (page 319). Chen teaches co-enhancer of the luminol–H2O2–HRP CL system and teaches enhanced chemiluminescence reaction (ECR) by horseradish peroxidase (HRP-C) in the presence of the enhancers 3- (10′ -phenothiazinyl)-propane-1-sulfonate (SPTZ) and 4-morpholinopyridine (MORP) (page 320, section 2.1.2).
Each of the Leopoldo references (EP2405016A1 & EP1962095) teaches increasing chemiluminescent reaction of luminol with peroxidase, oxidant and catalysts (Abstract). Leopoldo (EP2405016A1) teaches chemiluminescence enhancement of luminol with a peroxidase enzyme, an oxidant, a primary enhancer, a secondary enhancer, wherein the peroxidase enzyme is horseradish peroxidase (claim 3), the oxidant is sodium perborate or hydrogen peroxide (claim 5), the primary enhancer is sodium 3-(phenothiazine-10yl)propane-1-sulfonate (claim 6) and the secondary enhancer can be 1-methylimidazole (claim 2). Leopoldo (EP1962095A1) teaches chemiluminescence enhancement of luminol with a peroxidase enzyme, an oxidant, and an electron mediator and a hypernucleophilic acylation catalyst (HNAC) (claim 1), wherein the peroxidase enzyme is horseradish peroxidase (claim 6), the oxidant is sodium perborate or hydrogen peroxide (claim 7), the HNAC can be 4-morpholinotyridine (MORP) the electron mediator can be sodium 3-(phenothiazine-10yl)propane-1-sulfonate (claim 10) and the secondary enhancer can be 1-methylimidazole (claim 2). Leopoldo (EP ‘095) teaches pH range between 8.9 and 9.4 and 8-10 (paragraph [0017] of ‘095 and claim 10) and the references of Leopoldo (EP ‘016) teaches pH range between 8.3 and 9.3 (paragraph [0020] of ‘016 and claim 7)
Therefore, from the description in mind of the Chen and Cyannagen references that utilization of HRP with an oxidant and various enhancers provides enhance chemiluminescence from luminol, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to easily envisage providing the luminol derivative L-012 of Nishinaka with HRP, oxidant and the enhancers with the expectation of further enhancing chemiluminescence of the luminol derivative L-012 with a reasonable expectation of success.  Since Nishinaka teaches luminol derivative L-012 (8-amino-5-chloro-7-phenylpyrido[3,4-d]pyridazine-1,4(2H,3H)dione provides better luminescence compared to luminol and since the references of Chen and Leopoldo (EP ‘016 & ‘095) teaches improvement of chemiluminescence from luminol with a peroxidase enzyme, an oxidant, a primary enhancer, and a secondary enhancer, one of ordinary skilled in the art would obviously consider similarly incorporating the enhancing components with the luminol derivative L-012 with the expectation of providing enhanced fluorescence. In regards to pH of the chemiluminescent substrate, the references of Leopoldo (EP ‘095) teaches pH range between 8.9 and 9.4 and 8-10 (paragraph [0017] of ‘095 and claim 10) and the references of Leopoldo (EP ‘016) teaches pH range between 8.3 and 9.3 (paragraph [0020] of ‘016 and claim 7) and thus one of ordinary skilled in the art would obviously consider optimizing a pH range with various pH and or optimal ranges with the derivative of luminol L-012 for optimization.
In regards to concentration of luminol of claim 6, both the references of Leopoldo teach luminol between 0.1mM to 50mM (paragraph [0026] of EP ‘016 and paragraph [[0018] or EP ‘095) and thus one of ordinary skilled in the art would obviously consider various concentration of the derivative of luminol L-012 for optimization. 
In regards to concentration of enhancer of claim 7, Both the references of Leopoldo (EP ‘095 &’016) teaches enhancer 3-(phenothiazine-10yl)propane-1-sulfonic acid  between 0.1 and 10mM (paragraph [0020] of ‘095 and paragraph [0028] or ‘016) and thus one of ordinary skilled in the art would obviously consider various concentrations of primary enhance with the derivative of luminol L-012 for optimization.
In regards to concentration of enhancer of claim 8, the references of Leopoldo (EP ‘095) teaches co-enhancer between 0.1 and 10mM (paragraph [0016] of ‘095) and the references of Leopoldo (EP ‘016) teaches co-enhancer between 0.1 and 50mM (paragraph [0019] or ‘016) and thus one of ordinary skilled in the art would obviously consider various concentrations of secondary enhancer (co-enhancer) with the derivative of luminol L-012 for optimization.
In regards to claim 9 of peroxide concentration, the references of Leopoldo (EP ‘095) teaches peroxide between 0.5 and 10mM (paragraph [0018] of ‘095) and the references of Leopoldo (EP ‘016) teaches peroxide between 0.5 and 50mM (paragraph [0027] or ‘016) and thus one of ordinary skilled in the art would obviously consider various concentrations of peroxide sources with the derivative of luminol L-012 for optimization.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 11 of the pH and concentration ranges of the enhancer, co-enhancer, peroxide oxidizer and luminol derivative, as described above, Leopoldo teaches various pH, and concentrations of oxidant, enhancer and co-enhancer, ordinary skilled in the art would obviously consider various pH and or optimal ranges with the derivative of luminol L-012 for optimization with a reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 12, the reference of Leopoldo (Claim 11 of EP ’016 & ‘095) teaches utilizing the composition for detection of analyte in a sample and thus utilization of the composition with the luminol derivative for detection of analyte would be obvious to one of ordinary skilled in the art.
In regards to kit claims 13-15 and 17-19, the reference of Leopoldo (claims 10-17 of EP ‘016) discloses compiling the components for luminescence detection in a kit for convenience wherein the components includes luminol, an oxidant, a primary enhancer and a secondary enhancer (claims 10-17) and thus compiling in a kit, the various enhancer components (i.e. luminol derivatives, the peroxidase, the oxidant, the primary enhancer and the secondary enhancer) as shown obvious with luminol derivative, would be consider obvious to one of ordinary skilled in the art.  
Claims 1-2, 4-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as obvious over Ichibangase et al (Luminescence 2013) in view of Chen et al (Food & Agricultural Immunology 2017), Leopoldo et al (EP2405016A1) and Leopoldo (EP1962095).
In regards to claims 1-2 and 4-5, Ichibangase teaches luminol derivative L-012 for measuring HRP and H2O2 (Title). Ichibangase teaches L-012 as an enhanced replacement for luminol in CL methods (Abstract). Ichibangase teaches testing various enhancers such as 4-iodophenol, biphenylboronic acid, p-iodophenol, p-hydroxyphenylthiazole and N-azole, to improve sensitivity for luminescence detection but however, does not disclose utilizing the enhancer and the co-enhancer as described in the instant claims.
Chen in a review for enhancers for chemiluminescence enzyme immunoassay, discloses utilization of enhancers in chemiluminescence (CL) immunoassays (Abstract). Chen teaches that CL immunoassay causes luminescence materials catalyzed by horseradish peroxidase (HRP) and alkaline phosphatase (ALP) using oxidants to actively luminesce during a transition from the excited state to the ground state. Chen teaches that some oxidants or compounds are required to enhance the intensity of luminescence materials to improve instrumental testing results and increase its sensitivity (page 316, 3rd paragraph). Chen teaches luminol with enhancer and teaches that common enhancer includes phenolic and its derivatives, N-phenoxazine derivatives, D-luciferin, metallic ion and other enhancers (page 316, 5th paragraph). Chen teaches that in the mechanism of co-enhancer based on the mechanism of HRP–luminol based CL reaction, the secondary enhancer accelerates peroxidase-catalyzed primary enhancer by hydrogen peroxide to produce cation radical for increasing CL intensity. Chen teaches that N-alkylated phenothiazine could be used as an enhancer in luminol–oxidant– HRP system and N-alkylated phenothiazine is a highly advantageous enhancer and increases light output (up to 10-fold) observed in their presence can be translated into a corresponding improvement in sensitivity of chemiluminescent assays. Chen teaches that the CL intensity was improved with the addition of the co-enhancer SPTZ and MORP. (page 319). Chen teaches co-enhancer of the luminol–H2O2–HRP CL system and teaches enhanced chemiluminescence reaction (ECR) by horseradish peroxidase (HRP-C) in the presence of the enhancers 3- (10′ -phenothiazinyl)-propane-1-sulfonate (SPTZ) and 4-morpholinopyridine (MORP) (page 320, section 2.1.2).
Each of the Leopoldo references (EP2405016A1 & EP1962095) teaches increasing chemiluminescent reaction of luminol with peroxidase, oxidant and catalysts (Abstract). Leopoldo (EP2405016A1) teaches chemiluminescence enhancement of luminol with a peroxidase enzyme, an oxidant, a primary enhancer, a secondary enhancer, wherein the peroxidase enzyme is horseradish peroxidase (claim 3), the oxidant is sodium perborate or hydrogen peroxide (claim 5), the primary enhancer is sodium 3-(phenothiazine-10yl)propane-1-sulfonate (claim 6) and the secondary enhancer can be 1-methylimidazole (claim 2). Leopoldo (EP1962095A1) teaches chemiluminescence enhancement of luminol with a peroxidase enzyme, an oxidant, and an electron mediator and a hypernucleophilic acylation catalyst (HNAC) (claim 1), wherein the peroxidase enzyme is horseradish peroxidase (claim 6), the oxidant is sodium perborate or hydrogen peroxide (claim 7), the HNAC can be 4-morpholinotyridine (MORP) the electron mediator can be sodium 3-(phenothiazine-10yl)propane-1-sulfonate (claim 10) and the secondary enhancer can be 1-methylimidazole (claim 2). Leopoldo teaches pH of the chemiluminescent substrate. The references of Leopoldo (EP ‘095) teaches pH range between 8.9 and 9.4 and 8-10 (paragraph [0017] of ‘095 and claim 10) and the references of Leopoldo (EP ‘016) teaches pH range between 8.3 and 9.3 (paragraph [0020] of ‘016 and claim 7) and thus one of ordinary skilled in the art would obviously consider oprtimizing various pH and or optimal ranges with the derivative of luminol L-012 for optimization.
Therefore, from the description in mind of the Chen and Cyannagen references that utilization of HRP with an oxidant and various enhancers provides enhance chemiluminescence from luminol, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to easily envisage providing the luminol derivative L-012 of Ichibangase with HRP, oxidant and the enhancers with the expectation of further enhancing chemiluminescence detection with the luminol derivative L-012 with a reasonable expectation of success.  Since Ichibangase teaches luminol derivative L-012 (8-amino-5-chloro-7-phenylpyrido[3,4-d]pyridazine-1,4(2H,3H)dione provides better luminescence compared to luminol and since the references of Chen and Leopoldo (EP ‘016 & ‘095) teaches improvement of chemiluminescence from luminol with a peroxidase enzyme, an oxidant, a primary enhancer, and a secondary enhancer, one of ordinary skilled in the art would obviously consider similarly incorporating the enhancing components with the luminol derivative L-012 with the expectation of providing enhanced fluorescence.
In regards to concentration of luminol of claim 6, both the references of Leopoldo teach luminol between 0.1mM to 50mM (paragraph [0026] of EP ‘016 and paragraph [[0018] or EP ‘095) and thus one of ordinary skilled in the art would obviously consider various concentration of the derivative of luminol L-012 for optimization. 
In regards to concentration of enhancer of claim 7, Both the references of Leopoldo (EP ‘095 &’016) teaches enhancer 3-(phenothiazine-10yl)propane-1-sulfonic acid  between 0.1 and 10mM (paragraph [0020] of ‘095 and paragraph [0028] or ‘016) and thus one of ordinary skilled in the art would obviously consider various concentrations of primary enhance with the derivative of luminol L-012 for optimization.
In regards to concentration of enhancer of claim 8, the references of Leopoldo (EP ‘095) teaches co-enhancer between 0.1 and 10mM (paragraph [0016] of ‘095) and the references of Leopoldo (EP ‘016) teaches co-enhancer between 0.1 and 50mM (paragraph [0019] or ‘016) and thus one of ordinary skilled in the art would obviously consider various concentrations of secondary enhancer (co-enhancer) with the derivative of luminol L-012 for optimization.
In regards to claim 9 of peroxide concentration, the references of Leopoldo (EP ‘095) teaches peroxide between 0.5 and 10mM (paragraph [0018] of ‘095) and the references of Leopoldo (EP ‘016) teaches peroxide between 0.5 and 50mM (paragraph [0027] or ‘016) and thus one of ordinary skilled in the art would obviously consider various concentrations of peroxide sources with the derivative of luminol L-012 for optimization.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 11 of the pH and concentration ranges of the enhancer, co-enhancer, peroxide oxidizer and luminol derivative, as described above, Leopoldo teaches various pH, and concentrations of oxidant, enhancer and co-enhancer, ordinary skilled in the art would obviously consider various pH and or optimal ranges with the derivative of luminol L-012 for optimization with a reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 12, the reference of Leopoldo (Claim 11 of EP ’016 & ‘095) teaches utilizing the composition for detection of analyte in a sample and thus utilization of the composition with the luminol derivative for detection of analyte would be obvious to one of ordinary skilled in the art.
In regards to kit claims 13-19, the reference of Leopoldo (claims 10-17 of EP ‘016) discloses compiling the components for luminescence detection in a kit for convenience wherein the components includes luminol, an oxidant, a primary enhancer and a secondary enhancer (claims 10-17) and thus compiling in a kit, the various enhancer components (i.e. luminol derivatives, the peroxidase, the oxidant, the primary enhancer and the secondary enhancer) as shown obvious with luminol derivative, would be consider obvious to one of ordinary skilled in the art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-9, 11-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/156,027 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims would be obvious from the disclosed kit and process claims of US application 17/157,027. Kit and method claims 1-16 of the copending application ‘027 discloses various peroxidase enzymes, enhancers, coenhancers and oxidant for chemoluminescence detection of analyte using various chemiluminescent compound including 8-amino-5-chloro-7-phenylpyrido[3,4-d]pyridazine- 1,4(2H,3H)-dione. Claims 10-16 provides process of detection utilizing the components for detection. Thus, the processes and kits are broadly encompassed by the cited claims of US application ‘027.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant's arguments filed 10/28/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 112 (a) and 35 USC 101 in view of the amendments. However, Applicants arguments are not persuasive to overcome the rejections under 35 USC 103 and double patenting. 
Applicant main argument is based on unexpected technical effect obtained by chemiluminescent substrate L-012 by enhancer and co-enhancer at certain pHs. Throughout the specification, the disclosed unexpected enhancement is very limited to substrate L-012 with perborate, SPTZ and MORP or imidazole with a pH centered around 7.0 (page 17, and Figs. 8, 9 & 11). However, as claimed in claim 1, the enhancer encompasses various N-alkylphenothiazine, thus encompasses combination of various N-alkylphenothiazine with various co-enhancers or 1-methylimidazole, 4-dimethylaminopyridine and 4-pyrolidonopyridine. However, the unexpected advantage with specific pH is very limited to two combination of L-012/perborate/SPTZ/MORP and L-012/perborate/SPTZ/imidazole wherein the pH optimal is centered around 7.0 and thus the combination of various enhancer, co-enhancers with L-012 with various pHs including pHs centered around 8 as encompassed by the claims, are not commensurate in scope with the unexpected advantage disclosed by specific combination of enhancer and co-enhancer with L-012 at pH centered around 7. According to MPEP 716.02(d) unexpected results shall commensurate in scope with claimed invention:
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zielonka et al (Free Radical Biology and Medicine 2013), discloses L-012 (8-amino-5-chloro-7-phenylpyrido[3,4-d]pyridazine-1,4(2H,3H)dione, a luminol based molecule that has been reported to produce much stronger chemiluminescence (CL) than other CL probes, but does not disclose the enhancers and co-enhancer as claimed in the instant claim for enhancement of chemiluminescence.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678